Citation Nr: 1600633	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  08-16 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder from October 30, 2006 to June 10, 2014.

2. Entitlement to total disability based on individual unemployability (TDIU) prior to December 29, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board considered this appeal in October 2011, May 2014, and March 2015.  The Court of Appeals for Veterans' Claims (Court) also considered the appeal in October 2014 and October 2015.  In October 2015, the Court remanded the case so the Board could reconsider the issues as listed above.


FINDINGS OF FACT

1. The severity, frequency, and duration of the Veteran's PTSD symptoms did not cause total occupational and social impairment from October 30, 2006 to June 10, 2014.  

2. The Veteran's combined disability ratings are no less than 80 percent during the period in question.  His service-connected PTSD renders him unable to secure and follow a substantially gainful occupation from October 30, 2006 forward.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for PTSD have not been met for the period from October 30, 2006 to June 10, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code (DC) 9411 (2014).

2. The criteria for a TDIU have been met from October 30, 2006 forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2007, the RO sent a letter to the Veteran providing notice, which satisfied the requirements of the VCAA.  The notice was prior to a decision on his claims and explained how ratings and effective dates were assigned.  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's PTSD and TDIU claims in April 2007 and February 2012.  There is no assertion or indication that the examinations were inadequate.  Rather, they addressed the pertinent rating criteria and functional impact on the Veteran.  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

The Court granted a Joint Motion to remand the issue of a rating in excess of 70 percent from October 30, 2006 to June 10, 2014, as well as TDIU.  The joint motion does not describe the basis for this part of the remand or the inadequacy of the prior Board decision as to this issue, other than to say generally that "the Board erred when it did not provide an adequate statement of reasons or bases for its decision."  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The Veteran, his wife, and friend are competent to give evidence of symptoms observable by their senses, and the Board finds them credible as their statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the evidence, the Board finds that the criteria for a rating in excess of 70 percent for PTSD symptoms have not been met for the period from October 30, 2006 to June 10, 2014.  See 38 C.F.R. § 4.130, DC 9411.

The severity, frequency, and duration of the Veteran's PTSD symptoms did not demonstrate total impairment from October 30, 2006 to June 10, 2014.  During this period, the Veteran endorsed nightmares, sleep impairment, intrusive thoughts, exaggerated startle response, nervousness, avoidance, difficulty in social situations resulting in isolation, depressed mood with a sense of doom, memory problems, problems concentrating, numbness, impaired decision making and judgment, loss of interest in activities, panic attacks weekly or less, suicidal ideation, irritability and anger outbursts, hypervigilance, difficulty in work situations, and an intermittent inability to perform activities of daily living.  See October 2006, May 2008 evaluations, April 2007, February 2012 examinations.  The Veteran and his wife have described marital dysfunction over several years in a relationship that seems to be held together, to a notable degree, by religious convictions.  See May 2012 statements.  They reported that they have separated periodically, with the Veteran staying in their cabin.  While he used to interact with his children and grandchildren, the Veteran reported very little to no interaction with them because they felt his behavior was unpredictable and mood unpleasant.  See VA examinations, May 2012 statement.  The Veteran has sought social isolation, and at least one friend withdrew from some social activities because of the Veteran's mood swings.  See id.  

The April 2007 examiner found the Veteran alert, fully oriented, able to care for hygiene and bathe on a regular basis, and able to manage his medications.  The examiner found no suicidal or homicidal ideation, episodes of violence, hallucinations, or delusions.  An April 2011 provider recorded rapid speech, impaired memory, and disorganized thoughts but full orientation, fair judgment, and a neat appearance.  In August 2011, a provider noted that the Veteran was fully oriented, verbal and attentive with a neat and casual appearance.  During the February 2012 examination, the Veteran denied thoughts of suicide, homicide, or any attempts.  The GAF scores assigned ranged from 45 to 65, signifying mild to severe symptoms and functional difficulty.  See DSM-IV.  

The Veteran reported suicidal thoughts and identified actions or plans to commit suicide, such as tying his boat anchor around his neck.  See May 2012 statement.  At other times, he denied suicidal ideations.  See April 2007, February 2012 examinations.  He also noted that he did not go through with these plans because he did not want to hurt his family.  This statement shows good insight and an understanding of the consequences of his actions.  Further, while he had suicidal ideations, these do not appear to be so frequent as to interfere with his daily living.  In his May 2012 statement, the Veteran reported seeing and hearing things others did not.  The Board has considered this statement but finds that the Veteran did not have clinically significant hallucinations or delusions because no medical provider diagnosed those symptoms and most made specific findings of no hallucinations or delusions.  Throughout this period, the Veteran was fully oriented, effectively interacted with providers with no gross impairment of speech or thought, maintained acceptable appearance, and did not exhibit grossly inappropriate behavior, persistent danger of hurting self or others, or persistent hallucinations or delusions.  Reported memory and concentration problems were considered by the 70 percent rating assigned, but there was no suggestion of forgetting the names of loved ones or other similar problems.  Moreover, there is no evidence to suggest PTSD symptoms prevented functioning such that the Veteran needed routine assistance to complete activities of daily life.  A 100 percent rating is not warranted for this period.  See 38 C.F.R. § 4.130, DC 9411.

The evidence shows generally similar levels of functioning throughout the period on appeal such that staged ratings are not necessary.  See Fenderson, 12 Vet. App. at 126-127.  Compensation based on TDIU is granted below.  The Veteran has not reported any symptoms that are not considered by the rating code and associated case law, which address the overall effects of PTSD on functioning.  As such, referral for consideration of an extra-schedular rating pursuant is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1).  

III. TDIU

The Court granted a Joint Motion for Remand for the Board to consider whether TDIU could be granted prior to the December 29, 2011 date assigned by the RO.  

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran is service-connected for PTSD, diabetes, and peripheral neuropathy of the lower extremities.  His combined rating was 80 up until April 10, 2012, and then 90 percent therefrom.  See 38 C.F.R. § 4.25.  Therefore, he meets the threshold requirements for TDIU throughout the period in question.  See 38 C.F.R. § 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The criteria for compensation based on TDIU have been met beginning October 30, 2006.  See 38 C.F.R. § 4.16.  The evidence shows that the Veteran worked for approximately 30 years as a line-press operator at General Motors.  See Application for TDIU, October 2006, May 2008 evaluations.  Based on his application for TDIU, a May 2008 evaluation, and the February 2012 examination, he completed high school and studied for one year of college.  After retiring from GM in 2002, the Veteran worked part-time maintenance jobs.  The October 2006 and May 2008 evaluator classified the Veteran's jobs as unskilled or semi-skilled.  She found that the Veteran did not possess any transferable skills to do sedentary work.  Similarly, the Board finds his education and job history qualify him for low-skill labor.    

As discussed above, the Veteran's PTSD symptoms cause concentration and memory problems and problems with social interactions.  The Veteran reported being let go from jobs and asked to retire because of conflicts and fights with others.  See TDIU application, May 2012 statement.  The October 2006 and May 2008 evaluator concluded that based on his education, training, past work experience, and current level of symptoms, he is not a viable rehabilitation candidate and he would have difficulty sustaining employment on a fulltime basis considering his service-connected problems.  The April 2007 examiner found no significant employment dysfunction due to PTSD.  During that examination, the Veteran reported that the poor economy caused his inability to work.  The April 2007 examiner's opinion finding no employment dysfunction is in relative equipoise with the opinions of the evaluator supporting TDIU.  The benefit of the doubt as to employability is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.  Based on his education and work history, it is unlikely that he is qualified for work that would not involve supervision or interaction with other people.  As such, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. §§ 4.3, 4.16.


ORDER

A rating in excess of 70 percent for PTSD from October 30, 2006 to June 10, 2014 is denied.

Compensation based on TDIU beginning October 30, 2006 is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


